Citation Nr: 1760973	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to service-connected right eye corneal scarring.

2.  Entitlement to service connection for cataracts, to include as secondary to service-connected right eye corneal scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2016, the Board remanded the appeal to afford the Veteran a videoconference hearing.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In March 2012, a VA examiner opined that it was less likely as not that the Veteran's service-connected right eye corneal scarring caused glaucoma or cataracts because if that were the case, one would expect there to be cataracts and glaucoma in only the right eye; however, in this case, the Veteran had both disorders in both eyes.

At the September 2017 hearing, the Veteran reported that although both disorders were present in both eyes, symptoms of glaucoma and cataracts were more severe in his right eye.  This raises the question as to whether the service-connected right eye corneal scarring has aggravated his glaucoma and/or cataracts.  Since no opinion has addressed this question, an addendum opinion is required.

In addition, in January 2017, the Veteran submitted a correspondence from his daughter, a registered nurse.  Although she did not assert that there was a 50 percent or greater probability that the Veteran's service-connected right eye corneal scarring caused his glaucoma or cataracts, she did note that according to the American Ophthalmology Association, "Trauma to the eye can cause Glaucoma."  The examiner should also address this evidence on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file in electronic records and a copy of this remand to the author of the March 2012 VA opinion or other appropriate VA examiner for an addendum opinion.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma or cataracts is proximately due to or the result of service-connected right eye corneal scarring. 
In answering this question, the examiner must address the January 2017 correspondence stating that the
American Ophthalmology Association has stated that eye trauma can cause glaucoma.

(b) The examiner should then state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma or cataracts were aggravated by service-connected right eye corneal scarring.  In answering this question, the examiner must consider the Veteran's statement that symptoms of glaucoma and cataracts have been worse in the right eye compared to the left.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale should accompany any opinion provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




